Citation Nr: 1548730	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  09-27 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher  initial rating (or evaluation) for service-connected left posterior tibial tendonitis, status post synovectomy, with residual scar (a left ankle disability), in excess of 0 percent from April 28, 2007 to February 8, 2012, and in excess of 10 percent from February 8, 2012, forward.

2.  Entitlement to a higher initial rating (or evaluation) for service-connected carpal tunnel syndrome of the right wrist, in excess of 0 percent from April 28, 2007 to February 8, 2012, and in excess of 10 percent from February 8, 2012, forward.

3.  Entitlement to a higher (compensable) initial rating (or evaluation) for service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 2003 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over this claim is currently with the RO in Montgomery, Alabama.

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

Historically, in the June 2007 rating decision, in pertinent part, the RO denied service connection for bilateral hearing loss, left wrist pain, and low back pain.  In a June 2008 Notice of Disagreement, the Veteran expressed disagreement with these issues, including the initial ratings of the left ankle and right wrist issues as listed on the title page of this decision.  In a June 2009 Statement of the Case, the RO readjudicated the initial rating issues (left ankle, right wrist, and migraine headaches), and the service connection claims (bilateral hearing loss, left wrist pain, and low back pain).  In an August 2009 Substantive Appeal, the Veteran explicitly limited the appeals to the initial ratings of the left ankle, right wrist, and migraine headaches.  As such, the Veteran did not perfect appeals as to service connection for bilateral hearing loss, left wrist pain, and low back pain; those issues are no longer in appellate status, and are not before the Board.

In September 2015, the Veteran testified in a Videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file in VBMS.


FINDINGS OF FACT

1.  In a written and signed statement received in September 2015, prior to the promulgation of a Board decision, the Veteran indicated that she no longer wished to pursue the appeals for higher initial ratings for service-connected left ankle disability and right wrist carpal tunnel syndrome.

2.  For the entire initial rating period, the Veteran's migraine headaches were manifested by characteristic prostrating attacks occurring on average once in two months.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran regarding the issues of higher initial ratings for service-connected left ankle disability and right wrist carpal tunnel syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  For the entire initial rating period (from April 28, 2007, forward), resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 10 percent, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written and signed statement received in September 2015, the Veteran withdrew from consideration the appeals of higher initial ratings for service-connected left ankle disability and right wrist carpal tunnel syndrome.  As the Veteran has withdrawn the appeal on these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals, and they must be dismissed without prejudice.  38 U.S.C.A. § 7104 (West 2014). 

Disability Rating Legal Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue as an appeal for a higher evaluation of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board has reviewed all of the evidence in the Veteran's electronic file, to include on VBMS and Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Analysis of an Initial Rating for Service-Connected Migraine Headaches

The Veteran contends that the symptomatology associated with the service-connected migraine headaches warrants a higher initial disability rating than the initially assigned zero percent (noncompensable) rating.  The Veteran testified during the September 2015 Videoconference Board hearing that she would be satisfied with a 10 percent initial disability rating for migraine headaches for the entire initial rating period on appeal.  

Under Diagnostic Code 8100, a 10 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months.  A 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches when a Veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

After reviewing all the evidence, lay and medical, the Board finds that, for the entire initial rating period, the Veteran's migraine headaches have caused impairment that approximates prostrating attacks occurring on average once in two months.  In a December 2014 VA examination, the Veteran reported having headaches multiple times per month with nausea, vomiting, sound sensitivity, and light sensitivity.  Although the VA examiner indicated that the Veteran only had prostrating attacks over the last several months with less frequent attacks than once every two months, the Veteran also reported that, with respect to incapacitation, she was unable to get out of bed and go to work twice in the last twelve months.

Consistent with the Veteran's report during the December 2014 VA examination regarding the incapacitation caused by the migraine headaches, during the September 2015 Videoconference Board hearing, the Veteran testified that, while she had very frequent headaches, they were not all prostrating, and she admitted that the severity of the headaches more closely approximated the criteria for a 10 percent rating, reflecting prostrating headaches that occurred, on average, once every two months.  See Hearing Transcript at 10-12.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the symptomatology and occupational impairment for migraine headaches, for the entire initial rating period, more closely approximates characteristic prostrating attacks occurring on average once in two months, warranting a 10 percent disability rating for the entire initial rating period on appeal.  38 C.F.R. § 4.124a.  

As mentioned above, the Veteran testified during the September 2015 Videoconference Board hearing that the appeal would be satisfied with the grant of a 10 percent initial disability rating for migraine headaches for the entire initial period on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  In answer to the Veterans Law Judge's clarifying questions as to whether a 10 percent rating would fully satisfy the appeal, the Veteran indicated that she had looked at the headache rating criteria, was aware of what the criteria were for the next higher rating of 30 percent, had talked to the representative about the appropriate rating, that the headache attacks were not so much prostrating as frequent, and that a 10 percent rating was the rating sought.  The Veteran's representative also clarified at the hearing that the request for "at least" a 10 percent rating was a misstatement, and the Veteran was only seeking a 10 percent initial disability rating for the headaches.  

Thus, the 10 percent rating for the entire initial rating period being granted by the Board is a full grant of the benefit sought on appeal regarding the issue of a higher initial rating for migraine headaches, leaving no question of law or fact for the Board to decide.  See 38 U.S.C.A. § 7104 (charging the Board with deciding questions of law and fact on appeal).  By stating that a 10 percent rating by the Board would satisfy the appeal, the Veteran has limited the appeal by withdrawing the aspects of the appeal that encompassed the potential for a higher rating in excess of 10 percent for the entire initial appeal period.  See 38 C.F.R. § 20.204 (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any question of an initial disability rating in excess of 10 percent at any time during the initial period on appeal is rendered moot with no remaining questions of law or fact to decide.  See 38 U.S.C.A. § 7104 (stating that the Board decides questions of law or fact); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).

Extraschedular Consideration

Because the Board has granted the full benefit sought on appeal, there also remains no question as to any higher or separate extraschedular rating under 38 C.F.R. § 3.321(b), as the extraschedular rating question is also withdrawn, leaving no question of extraschedular referral or rating for the Board to decide.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.204; A.B., 6 Vet. App. at 35.

The Board notes that, if the claimant or the record reasonably raises the question of whether a veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for higher rating is whether a total disability rating based on individual unemployability (TDIU) (38 C.F.R. § 4.16 (2015)) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, neither the Veteran nor the representative has asserted or contended that the Veteran is unemployable due to the service-connected migraine headaches or migraine headaches in combination with other service-connected disability.  To the contrary, the record reflects that, while the Veteran is currently not employed, she testified that she is seeking employment and that the only reason for the unemployment is the recent relocation to Alabama.  See Hearing Transcript at 6.  The testimony also addressed in detail the time lost from work due to headaches, but shows the Veteran was working full-time employment at that time and until the recent relocation that required a job change.  As such, the holding in Rice is inapplicable because the evidence of record contains no indication that the Veteran has been rendered unemployable by the service-connected migraine headaches or other service-connected disability.  For these reasons, the issue of a TDIU is not raised by the Veteran or evidence of record; that issue is not before the Board at this time and no further action is required.


ORDER

The appeal of a higher  initial rating for service-connected left posterior tibial tendonitis, status post synovectomy, with residual scar (a left ankle disability), in excess of 0 percent from April 28, 2007 to February 8, 2012, and in excess of 10 percent from February 8, 2012, forward, having been withdrawn, is dismissed.

The appeal of higher initial rating for service-connected carpal tunnel syndrome of the right wrist, in excess of 0 percent from April 28, 2007 to February 8, 2012, and in excess of 10 percent from February 8, 2012, forward, having been withdrawn, is dismissed.

For the entire initial rating period, an rating of 10 percent, but no higher, for service-connected migraine headaches is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


